                           SPECIAL CONDITIONS OF RELEASE
                                                              Re: Michael Uziewe
                                                              No. 2:20-CR-00196-KJM
                                                              Date: December 9, 2020
1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. Your release on bond will be delayed until 9:00AM on Thursday, December 10, 2020.

3. You must report telephonically to the Pretrial Services Agency on the first working day following your
   release from custody;

4. You must reside with your custodian and not move or absent yourself from this residence for more than
   24 hours without the prior approval of the pretrial services officer;

5. You must cooperate in the collection of a DNA sample;

6. You must restrict your travel to the Northern District of Georgia, and the Eastern District of California (for
   court purpose) unless otherwise approved in advance by the pretrial services officer;

7. You must surrender your passports to the Clerk, U.S. District Court, and you must not apply for or obtain
   a passport or any other travel documents during the pendency of this case;

8. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive device,
   or other dangerous weapon; additionally, you must provide written proof of divestment of all
   firearms/ammunition currently under your control;

9. You must refrain from excessive use of alcohol or any use of a narcotic drug or other controlled substance
   without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
   immediately of any prescribed medication(s). However, medicinal marijuana prescribed and/or
   recommended may not be used;

10. You must report any contact with law enforcement to your pretrial services officer within 24 hours;

11. You must not be involved in any transaction in excess of $5,000, or instruct a third-party to do so on your
    behalf, unless approved in advance by Pretrial Services;

12. Following your release from custody, you must complete a 14-day quarantine period at your custodian’s
    residence. During this 14-day quarantine period, you must remain inside your residence at all times except
    for medical needs preapproved by the Pretrial Services Officer. You must comply with any and all
    telephonic and virtual (video) reporting instructions given to you by the Pretrial Services office;

13. Following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a medical
    provider at a location approved by the Pretrial Services Officer, and you must report the results of your
    COVID-19 test to Pretrial Services immediately upon receipt;
14. Upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test
    result to Pretrial Services, you must participate in the following location monitoring program component
    and abide by all the requirements of the program, which will include having a location monitoring unit
    installed in your residence and a radio frequency transmitter device attached to your person. You must
    comply with all instructions for the use and operation of said devices as given to you by the Pretrial
    Services Agency and employees of the monitoring company. You must pay all or part of the costs of the
    program based upon your ability to pay, as determined by the pretrial services officer; and

15. HOME DETENTION: You must remain inside your residence at all times except for employment; education;
    religious services; medical, substance abuse, or mental health treatment; attorney visits; court
    appearances; court ordered obligations; or other essential activities pre-approved by the pretrial services
    officer. Essential activities include haircuts, DMV appointments, banking needs, or other activities that
    cannot be completed by another person on your behalf.
